DETAILED ACTION
In the response filed May 26, 2022, Applicant amended claims 1, 11, and 14; canceled claim 13.  Claims 1-6, 11, 12, 14-21, and 24-26, are pending in the current application. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-6, 11, 12, 14-21, and 24-26, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  Applicant’s arguments with respect to claims 1-6, 11, 12, 14-21, and 24-26, have been considered by are not persuasive.  
Applicant argues that the present subject matter does not fall into the groupings of subject matter as set out by the new guidance.  Examiner respectfully disagrees.  These steps, under broadest reasonable interpretation, describe or set-forth receiving and storing records of user activity in order to provide a list of business offers to a user, which amounts to a commercial or legal interaction (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.  Applicant’s arguments remain unpersuasive.
Applicant argues that the claims are eligible as they “necessarily rooted in computer technology to process user activity within an online customer to customer (C2C) closet marketplace community."  Examiner respectfully disagrees.  The instant claims merely limit the use of the abstract idea to a particular environment - that being a computer environment.  Stripped of the generic computer elements recited in the claims, the problem and solution would remain intact (e.g., targeting business offers to users, access to products in foreign locations/countries that would not be available to a user).  The claim limitations are directed to leveraging a user’s online activity to present targeted offers to them.  Limitations that link the use of a judicial exception to a particular technological environment or field of use do not qualify as "significantly more," and do not transform the judicial exception into patent-eligible subject matter.  Applicant’s arguments remain unpersuasive.
Applicant argues the claims are patent eligible because the monitoring of interactive non-advertisement social media related user activity that includes C2C activity within an independent social media online closet system is necessarily rooted in computer technology.  Examiner respectfully disagrees.  User activity which includes likes, posts and comments from one user is part of the described abstract idea.  Again, receiving and storing records of user activity in order to provide a list of business offers to a user, amounts to a commercial or legal interaction (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.  In addition, limitations that link the use of a judicial exception to a particular technological environment or field of use do not qualify as "significantly more," and do not transform the judicial exception into patent-eligible subject matter.  Applicant’s arguments remain unpersuasive.
Applicant argues that the features of claims 1 and 11, (as recited in the previous Office action, “independent social media online system,” “a database,” “a processor,” “a computing device,” and “an online customer to customer (C2C) marketplace community,” and “an independent social media online closet system,” (claim 1) and the “system for data collection and processing comprising: a compatibility module,” “a business offers module,” “an output module,” “a processor,” “an online customer to customer (C2C) marketplace community,” and “an independent social media online system for data collection and processing comprising: a compatibility module,” “a business offers module,” “an output module,” “a points and statistics module,” “a transmission module,” “a processor,” “an online customer to customer (C2C) marketplace community,” and “an independent social media online closet system,” (claim 11)) amounts to significantly more than the abstract idea.  Examiner respectfully disagrees.  
Here, “independent social media online system,” “a database,” “a processor,” “a computing device,” and “an online customer to customer (C2C) marketplace community,” and “an independent social media online closet system,” (claim 1) and the “system for data collection and processing comprising: a compatibility module,” “a business offers module,” “an output module,” “a processor,” “an online customer to customer (C2C) marketplace community,” and “an independent social media online system for data collection and processing comprising: a compatibility module,” “a business offers module,” “an output module,” “a points and statistics module,” “a transmission module,” “a processor,” “an online customer to customer (C2C) marketplace community,” and “an independent social media online closet system,” (claim 11), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  As described in Applicant’s own disclosure (Specification, Pg. 5, Lines 10-15), the limitations are not significantly more than generic computer components adapted to perform these functions.  The use of a general-purpose computer in the manner claimed does not improve the functioning of the computer performing the analysis/determinations/targeting.  This is merely a use of existing technology to execute or implement a business improvement/advantage.  The existing technological process (i.e., the on-line networking system/computers, the technological process of analyzing data) is not changed or improved in any way simply because the targeted information was determined in a particular way.  Applicant’s arguments remain unpersuasive.
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
As such claims 1-6, 11, 12, 14-21, and 24-26, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The 35 U.S.C. 101 rejection is hereby maintained.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a compatibility module for comparing business offers…” in claim 11.
“a business offers module for determining a list of business offers…” in claim 11.
“an output module for creating a display page…” in claim 11.
“a points and statistics module for analyzing and monitoring user engagement…” in claim 13.
“a transmission module for transmitting the display page…” in claim 11.
“a ranking module for ranking business offers…” in claim 12.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6, 11, 12, 14-21, and 24-26, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation, “generating an engagement score wherein the engagement score is a combination of (a number of followers a user has) + (a number of members the user is following) + (a number of unique posts) + (a number of likes received) + (a number of likes given) + (a number of comments received) + (a number of comments given) + (a number of shares)” in lines 12-15 (claim 1) and lines 10-14 (claim 11) respectively.  The examiner cannot determine the metes and bounds of the claims because the claims have been written such that it requires “a combination” of the variables listed but then also includes “+” signs to indicate that all of the variables are required to generate an engagement score and not just a combination.  As such, the claims are indefinite for failing to distinctly claim the invention.  For the purposes of examination, the claims will be read as the engagement score comprises all of the variables such that the score is generated by adding (a number of followers a user has) + (a number of members the user is following) + (a number of unique posts) + (a number of likes received) + (a number of likes given) + (a number of comments received) + (a number of comments given) + (a number of shares) all together.
Claims 2-6, 12, 14-21, and 24-26 are rejected by virtue of their dependence on independent claims 1 and 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 11, 12, 14-21, and 24-26, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-6, 15-21, and 24-26, are drawn to a method and claims 11-14 are drawn to a system, each of which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (representative of independent claim 11) recites/describes the following steps:
“receiving and storing records which are associated with a user from a database…”
“monitoring, and analyzing, interactive non-advertisement social media related user activity…” 
“sensing a direct user request…to generate a list of business offers…” 
“dynamically creating the list of business offers based on the interactive non-advertisement social media related user activity…from a set of business offers pre-stored in the database”
“generating an engagement score…” and 
“wherein…the non-advertisement social media related user activity includes C2C activity, the C2C activity including interaction with assets of another customer in the C2C marketplace community and enabling one's assets for interaction by other customers in the C2C marketplace community; wherein the assets include clothing, toys or electronics; wherein the independent social media online system is an independent social media online closet system; and wherein the interaction with assets of the another customer include likes, posts and comments on the assets of the another customer.”
These steps, under broadest reasonable interpretation, describe or set-forth determining a user’s activity with a system and creating a list of offers based on the activity, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “an independent social media online system,” “a database,” “a processor,” “a computing device,” “transmitting the list of business offers to a display screen associated with the user via an output module within the online system,” “displaying, via a deal box display page, the list of business offers, the deal box display page including the user activated advertisement space dedicated to displaying the list of business offers;” “an online customer to customer (C2C) marketplace community,” and “an independent social media online closet system,” (claim 1), and “an independent social media online system for data collection and processing comprising: a compatibility module,” “a business offers module,” “an output module for creating a deal box display page for viewing, by the user, the list of business offers, the deal box display page including user activated advertisement space dedicated to displaying the list of business offers,” “a points and statistics module,” “a transmission module for transmitting the display page to a user device;” “a processor,” and “an online customer to customer (C2C) marketplace community,” and “an independent social media online closet system,” (claim 11). 
The requirement to execute the claimed steps/functions using the “independent social media online system,” “a database,” “a processor,” “a computing device,” and “an online customer to customer (C2C) marketplace community,” and “an independent social media online closet system,” (claim 1) and the “system for data collection and processing comprising: a compatibility module,” “a business offers module,” “an output module,” “a processor,” “an online customer to customer (C2C) marketplace community,” and “an independent social media online system for data collection and processing comprising: a compatibility module,” “a business offers module,” “an output module,” “a points and statistics module,” “a transmission module,” “a processor,” “an online customer to customer (C2C) marketplace community,” and “an independent social media online closet system,” (claim 11), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
The recited additional elements of “transmitting the list of business offers to a display screen associated with the user via an output module within the online system,” and “displaying, via a deal box display page, the list of business offers, the deal box display page including the user activated advertisement space dedicated to displaying the list of business offers;” (claim 1) and “an output module for creating a deal box display page for viewing, by the user, the list of business offers, the deal box display page including user activated advertisement space dedicated to displaying the list of business offers,” and “a transmission module for transmitting the display page to a user device;” (claim 11), simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea).  The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.  The recited additional elements are deemed “extra-solution” because they are mere data gathering in conjunction with an abstract idea.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore does not integrate the abstract idea into a practical application.  See MPEP 2106.05(h).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-6, 12, 14-21, and 24-26, fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-6, 12, 14-21, and 24-26, are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “independent social media online system,” “a database,” “a processor,” “a computing device,” and “an online customer to customer (C2C) marketplace community,” and “an independent social media online closet system,” (claim 1) and the “system for data collection and processing comprising: a compatibility module,” “a business offers module,” “an output module,” “a processor,” “an online customer to customer (C2C) marketplace community,” and “an independent social media online system for data collection and processing comprising: a compatibility module,” “a business offers module,” “an output module,” “a points and statistics module,” “a transmission module,” “a processor,” “an online customer to customer (C2C) marketplace community,” and “an independent social media online closet system,” (claim 11), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions “transmitting the list of business offers to a display screen associated with the user via an output module within the online system,” and “displaying, via a deal box display page, the list of business offers, the deal box display page including the user activated advertisement space dedicated to displaying the list of business offers;” (claim 1) and “an output module for creating a deal box display page for viewing, by the user, the list of business offers, the deal box display page including user activated advertisement space dedicated to displaying the list of business offers,” and “a transmission module for transmitting the display page to a user device;” (claim 11), simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea).  The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.  The recited additional elements are deemed “extra-solution” because they are mere data gathering in conjunction with an abstract idea.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore does not integrate the abstract idea into a practical application.  See MPEP 2106.05(h).
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-6, 12, 14-21, and 24-26, fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-6, 12, 14-21, and 24-26, are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).

Regarding the Prior Art
Claims 1-6, 11, 12, 14-21, and 24-26, following the interpretation of the claims under the explanation and rejection provided in the 35 U.S.C. 112(b) rejection above, would be allowable subject matter if revised and amended to overcome the rejection under 35 U.S.C. 112 and the rejection under 35 U.S.C. 101 as set forth in this Office action.


Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Anderson et al. (US 2011/0282943 A1) discloses systems and methods for evaluating the effectiveness of social media pages.  Users of social media systems review and publish various kinds of content on social media pages, including various messages, audio clips, video clips, polls, web links, etc.  A social media page evaluation system hosted on a physical server or a cloud receives a social media page that is to be evaluated, and provides results of an evaluation process.  The evaluation process involves processing of various criteria and parameters that characterize engagements and interactions between users of social media pages.  Results of an evaluation process include qualitative and quantitative attributes in connection with evaluating the effectiveness of published content on social media pages.
Kapoor, et al., “Brand-related, Consumer to Consumer, Communication via Social Media,” IIM Kozhikode Society & Management Review, Vol. 2, No. 1, pp. 43-59 (Year: 2013)  This research brings to the fore factors that can, at outset, induce eWOM behaviour in the form of motivation and social relational properties.  Drivers or motives of eWOM behaviour on social media are unique and at the same time nurturing relationships and networking is one of the fundamental functionality users of social media derive.  Therefore, both of these factors ought to play a crucial role in comprehending the underlying eWOM behaviour.  Researchers have empirically found eWOM on social media to be capable of influencing, both, consumption-related behaviour and brand equity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621